UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
v. Case No. 8:18-cr-264-T-17AAS
CHRISTOPHER MCKINNEY
PRELIMINARY ORDER OF FORFEITURE
THIS CAUSE comes before the Court upon the United States of
America's motion for a Preliminary Order of Forfeiture for the following assets:

a. The real property located at 10945 Calumet Drive, New
Port Richey, Florida, including all improvements thereon
and appurtenances thereto, the legal description for which
is as follows:

Tract 167:

Tract 167 of the unrecorded plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Sections 7 and 8,
Township 25 South, Range 17 East, Pasco County, Florida
and being more fully described as follows:

Commence at the Southwest corner of said Section 8;
thence S. 89°28’57” E., along the South line of said Section
8, 1,000.00 feet; thence N. 0°54’13” E., 1,171.43 feet;
thence S. 52°03’00” W., 593.30 feet; thence S. 60°52’38”
W., 306.49 feet for a Point of Beginning; thence N. 20°
17°44” W., 25.0 feet; thence N. 28°57’00” W., 870.00 feet
more or less to the center of thread of Bear Creek, said point
being designated as Point “A”; thence return to the Point of
Beginning; thence run 102.57 feet along the arc of a curve to
the right, said curve having a radius of 998. 63 feet anda
chord of 102.52 feet which bears S. 72°38’48” W.; thence
N. 14°24’39” W., 25.0 feet; thence N. 25°57’00” W., 770.
00 feet more or less to the center of thread of Bear Creek;
thence along said center thread in a Northeasterly direction,
100.00 feet more or less to Point “A”. The Southerly 25 feet
thereof being reserved as road right-of-way for ingress and
egress.

AND

Tract 168:

Tract 168 of the unrecorded Plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Sections 7 and 8,
Township 25 South, Range 17 East, Pasco County, Florida,
being more fully described as follows:

COMMENCE at the SW corner of said Section 8; thence
run S. 89°28'57” E., along the South line of said Section 8,
1000.00 feet; thence N. 0°54’13” E., 1171.43 feet; thence S.
52°03’00” W., 593.30 feet; thence S. 63°49711” W., 407.39
feet for a Point of Beginning; thence N. 14°24’39” W., 25.0
feet; thence N. 25°57’00” W., 770 feet, more or less to the
center thread of Bear Creek, said point being designated as
Point “A”; thence return to the P.O.B.: thence run 102.57
feet along the arc of a curve to the right, said curve having a
radius of 998. 63 feet and a chord of 102. 52 feet which
bears S. 78°31’53” W.; thence N. 8°31’34” W., 25.0 feet;
thence N. 22° 57°00” W., 736 feet more or less to the center
thread of Bear Creek; thence along said center thread in a
Northeasterly direction 60 feet more or less to Point “A”.
The Southeasterly 25.0 feet thereof being reserved as road
right-of-way for ingress and egress.

AND

Tract 169

Tract 169 of the unrecorded plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Sections 7 and 8,
Township 25 South, Range 17 East, Pasco County, Florida;
being more fully described as follows:

COMMENCE at the SE corner of said Section 7; thence
run N. 88°59’16” W., along the South line of said Section 7,
115.67 feet; thence N. 4°30’30” W., 575. 20 feet; thence N.
85°29'30” E., 144. 63 feet for a P.O.B.; thence continue N.
85°29°30” E., 31.73 feet; thence 70.03 feet along the arc of a
curve to the left, said curve having a radius of 988.63 feet
and a chord of 70.02 feet which bears N. 83°28’57” E.;
thence N. 8°31’34” W., 25.0 feet; thence N. 22°57’00” W.,
736 feet more or less to the center thread of Bear Creek, said
Point being designated as Point “A”; thence return to the
P.O.B.; thence run N. 4°30’30” W., 25.0 feet; thence N.
19°57'00” W., 516 feet more or less to the center thread of
Bear Creek; thence along the center thread in a
Northeasterly direction 180 feet more or less to Point “A”.
The Southerly 25 feet thereof being reserved as road right of
way for ingress and egress.

AND

Tract 170

Tract 170 of the unrecorded plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Section 7, Township
25 South, Range 17 East, Pasco County, Florida, being
more fully described as follows:

COMMENCE at the SE corner of said Section 7; thence
run N. 88°59'16” W., along the South line of said Section 7,
115.67 feet; thence N. 4°30’30” W., 575.20 feet; thence N.
85°29°30” E., 44.63 feet for a P.O.B.: thence continue N.
85°29°30” E., 100 feet; thence N. 4°30’30” W.., 25.0 feet;
thence N. 19°57’00” W., 516 feet more or less to the center
thread of Bear Creek, said Point being designated as Point
“A” thence return to the P.O.B.; thence run N. 4°30’30”
W., 25.0 feet; thence N. 17°49’30” W., 404 feet more or less
to the center thread of Bear Creek; thence along said center
thread in a Northeasterly direction, 130 feet more or less to
Point “A”. The Southerly 25 feet thereof being reserved as
road right of way for ingress and egress.

AND
Tract 171:

Tract 171 of the unrecorded plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Section 7, Township
25 South, Range 17 East, Pasco County, Florida, being
more fully described as follows:

COMMENCE at the Southeast corner of said Section 7,
thence run N. 88°59'16” W., along the South line of said
Section 7, 115.67 feet; thence N. 4°30’30” W., 575.20 feet
for a Point of Beginning; thence run N. 85°29’30” E., 44.63;
thence N. 4°30’30” W., 25.0 feet; thence N. 17°49°30” W.,
404.0 feet to the center thread of Bear Creek, said point
being designated as Point “A”; thence return to the Point of
Beginning; thence run S. 85°29°30” W., 25.91 feet; thence
85.99 feet along the arc of a curve to the right, said curve
having a radius of 376.14 feet and a chord of 85.81 feet
which bears N. 87°57'33” W.; thence N. 17°49’30” W.,
367.0 feet more or less to the center thread of Bear Creek;
thence in a Northeasterly direction 140 feet more or less to
Point “A”. The Westerly 25 feet and the Southerly 25 feet
thereof being reserved for road right-of-way.

Subject to easements, restrictions and reservations of
record.

Subject to the taxes for the year 2017 and thereafter.
Property Identification Numbers:

07-25-17-0530-00000-1680, 08-25-17-0530-00000-1670 and
07-25-17-0530-00000-1710; and

The real property located at 8915 Candlewick Lane, Port
Richey, Florida, including all improvements thereon and
appurtenances thereto, the legal description for which is as
follows:

Lot 2219, Embassy Hills Unit Fourteen, according to

the plat thereof, as recorded in Plat Book 15, Pages
Sl and 52 ofthe Public Records of Pasco County,
Florida.

Parcel ID Number: 27-25-16-1040-00002-2190.

Being fully advised of the relevant facts, the Court hereby finds that
the assets identified above constitute or were purchased with proceeds from the
drug conspiracy, for which the defendant pled guilty.

Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause shown,
the United States’ motion is GRANTED.

It is FURTHER ORDERED that, pursuant to 21 U.S.C. § 853 and Rule
32.2(b)(2), the assets identified above are hereby forfeited to the United States
for disposition according to law.

It is FURTHER ORDERED that, upon entry, this order shall become a

final order of forfeiture as to the defendant.
CASE No. F!/3-CR-2b64-T-17 AAS

The Court retains jurisdiction to address any third party claim that may
be asserted in these proceedings and to enter any further order necessary for the

forfeiture and disposition of such property.

DONE and ORDERED in Tampa, Florida, this = 7 ) & day
of MNAY , 2019.

 
  

SS a
wig SMA
a iA gad ee yt
ET BETH & k VICH

UNITED STATES DISTRICT CGE

ZABETH A. KOVACHEVICH
UNITED STATES DISTRICT SEB
Copies to:
Suzanne C. Nebesky, AUSA
Counsel of Record

~
